DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed April 29, 2022, is entered.  Claims 1-12 and 24 are pending before the Office for review.  Claims 13-23 remain withdrawn in response to a restriction requirement.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al. (U.S. Publication No. 2018/0198114) in view of Ogino et al. (U.S. Publication No. 2018/0309119).
With respect to claims 1, 2, 3, 4, 5, 7, 8 and 9, Bonhomme teaches a battery electrode (paragraph 64) for a lithium ion battery comprising a copper foil current collector (paragraphs 65-67 and 136) and an electrode coating layer on the current collector in the form of a composite material (paragraphs 4, 68 and 69).
Bonhomme further teaches composite material comprises pyrolyzed carbon binder material in the form of a liquid polyimide precursor.  Paragraphs 69 and 70.  Bonhomme specifically teaches the pyrolyzed precursor holds the composite together, meaning it is a binder within the scope of the claimed invention.  Paragraph 69.
Bonhomme further teaches the composite material comprises silicon particles.  Paragraph 69.  Specifically, Bonhomme teaches the amount of silicon is greater than 0% and less than 90% by weight.  Paragraph 75.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a composite material with more than 70% by weight silicon because Bonhomme teaches this to be an effective amount to form a composite material that functions as an electrode coating layer, meaning the modification has a reasonable expectation of success.
Regarding the resistivity of the pyrolyzed binder material, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges pyrolyzed polyimide (PI) has the required properties.  Specification, Paragraph 41.
Regarding the resistivity of the silicon, Bonhomme teaches the silicon particles comprise a silicon alloy along with one or more other elements but is specifically silent as to the resistivity.
However, Ogino, which deals with negative electrodes, teaches the silicon particles that are incorporated into a negative electrode of a second battery have a resistivity of higher than or equal to 10-4 Ohm-cm and less than or equal to 50 Ohm-cm.  Paragraphs 15, 58 and 89.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).  Ogino teaches this resistivity level reduces the unevenness of a battery reaction in an electrode.  Paragraph 89.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use silicon particles meeting the claimed resistivity requirements because Ogino teaches doing so reduces the unevenness of a battery reaction in an electrode.
With respect to claim 6, Bonhomme further teaches the composite material comprises conductive additive.  Paragraph 78.
With respect to claims 10, 11, 12 and 24, Bonhomme further teaches a lithium ion battery comprising the composite material described above (paragraphs 66, 81 and 188), the battery comprising a cathode, anode, separator and electrolyte (paragraphs 66, 81, 103, 128, 129, 159 and 160), wherein the anode comprises the current collector and the above-described electrode coating layer in the form of a composite material (paragraphs 65-67, 81 and 136), the electrolyte is a liquid electrolyte and is in physical and electrical contact with the electrode (paragraph 161).
(3)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues one of ordinary skill would not find it obvious to combine Bonhomme and Ogino.  Applicant argues in support of this position that Bonhomme is directed toward pyrolyzed binder whereas Ogino’s binder is not pyrolyzed.  This distinction is not persuasive because Bonhomme teaches the silicon particles are incorporated into the binder after it is pyrolyzed.  Paragraph 69.  Accordingly, the nature of the binder and how it is obtained would not deter one ordinarily skilled in the art from combining Bonhomme and Ogino, as explained in the rejection of record.  Therefore, Applicant’s assertion of conflicting teachings is incorrect in the context of the respective disclosures and what is required by the rejection of record.
	Applicant next argues that Ogino’s disclosure that the silicon particles reduce unevenness of a battery reaction is not a benefit of the present invention.  The fact Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Both Bonhomme and Ogino teach silicon particles are incorporated into the binder.  Ogino discloses a resistivity value for the silicon particles.  One ordinarily skilled in the art would understand Bonhomme in view of Ogino is properly combinable to render the claimed invention obvious because Ogino teaches an effective resistivity value for silicon particles incorporated into an electrode material binder.  Such a modification has both a reasonable expectation of success and associated benefit of reduced unevenness of a battery reaction.
	Applicant argues the claimed invention is associated with other benefits, which are described in the specification.  Examiner notes for the record these features of the invention are not claimed and it’s unclear that they are inherently present.  Additionally, as noted above, these alleged benefits flow naturally from following the suggestion of the prior art and cannot be the basis for patentability.

(4)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759